Title: To James Madison from the Inhabitants of Knox County, Indiana Territory, [ca. 31 July] 1811
From: Knox County Inhabitants
To: Madison, James


Sr.
[ca. 31 July 1811]
In obedience to the wishes of a numerous meeting of our fellow Citizens assembled for the purpose of taking into Consideration the state of this Country in relation to Indian affairs, We have the Honor to address you. In approaching the chief Magistrate of our Country, who is so deservedly Celebrated for the talents, which distinguish the Statesman, and the virtues which adorn the man—We should not do Justice to our own feelings, and the feelings of those whom we represent if we neglected to express our confidence in his administration and our sincere respect and esteem for his person.
In fulfilling the duty which has been assigned to us Sir, it is scarcely necessary that we should do more than to referr you to the Resolutions which are enclosed, they contain a true Statement of facts and a true picture of the feelings of the Citizens of this part of the Country. It is impossible to doubt but that the combination which has been formed on the Wabash is a British Scheme, and it is equally certain that this banditti is now prepared to be let loose upon us and that nothing but vigorous measures will prevent it. In this part of the Country we have not as yet lost any of our fellow Citizens by the Indians but depredations upon the property of those who live upon the frontiers & insults to the families that are left unprotected almost daily occur.
The impunity with which these savages have been so long Suffered to commit crimes has raised their insolence to a pitch that is no longer Supportable. We are not Sir, advocates for unnecessary rigor towards our Indian neighbors. The Character which some of us Sustain as minister⟨s⟩ of the Gospel of Christ will Shield us from the supposition that we wish to plunge our Country in an unnecessary war. Our object is peace but we are fully pursuaded that, that blessing can now only be secured to us by the exertion of some vigor.
Let the savages be made sensible that every aggression from them will meet with a correspondant punishment and Indian depredations will seldom be heard of. Since the adoption of the Resolutions under which we act, we have listened to the speech delivered by the Brother of the prophet to Gov. Harrison and if a doubt remained upon our minds as to the designs of the Confederacy he has formed It has been Completely removed. Shall we then quietly wait the stroke when we see the weapon is Suspended over us; we hope and trust that this will not be expected and that the general Government will take effectual measures to avert the danger, What these measures Shall be we will not presume to dictate, but We beg leave most respectfully to observe that we conceive that the Country will forever be exposed to those alarms which are at once so injurious to its Settlement & the Interest of the U. S. as long as the Banditti under the Prophet are Suffered to remain where they now are. The people have become highly irritated and alarmed and if the Government will not direct their energies, we fear that the Innocent will feel the effects of their resentment and a general war be the Consequence. The Western Country Sr. is indebted to your Predecessor for an undeviating attention to its prosperity and the gratitude and attachment which they feel towards that distinguished patriot can never be effaced—with equal confidence they look up to his Successor who persuing the same course of politics with regard to the European powers is to them Sufficient proof of coincidence of Sentiment in that which relates to the Continent.
That you may be the means under providence of establishing the affairs of your Country and settling its interest in every quarter of the Globe upon a Secure and lasting foundation and that you may long live to enjoy the Blessing of your countrymen for the happiness you procure for them is the sincere prayer of your Fellow Citizens
Saml. T. Scott[and six others]
 
[Enclosure]
At a meeting of a very Considerable number of the Citizens of the County of Knox at the Seminary in Vincennes, on Wednesday the 31st of July 1811.
When, Colo. Ephm. Jordan was appointed President and Capt. James Smith Secretary. Thereupon Gen W. Johnston addressed the meeting in which he informed them of the present Situation of the Inhabitants of not only the Town but Country, in regard to the Shawnes Prophet, his Brother Tecumseh and their confederacy of Indians, and advised, that, for the safety of the Citizens some resolution should be fallen into, & therefore Adjt: Daniel Sullivan introduced the following Resolutions, which were read and Explained in an audable voice both in the English and French Languages, were unanimously adopted, as follows Viz.
1st. Resolved that it is the opinion of this meeting that the safety of the persons and property of this frontier, can never be effectually secured, but by the breaking up of the Combination formed by the Shawanoe prophet on the Wabash.
2nd. Resolved that we consider it highly impolitic and Injurious as well to the inhabitants of the United States as that of the Territory to permit a formidable Banditty, which is constantly increasing in number, to occupy a situation which enables them to Strike our Settlements without the least warning.
3rd. Resolved that we are fully convinced that the formation of the Combination headed by the Shawanoe Prophet, is a British Scheme and that the agents of that power are constantly exciting the Indians to hostility against the United States.
4th. Resolved that the Assemblege of Indians at this place, at this time, and under the circumstances which attended it; was calculated to excite the most serious alarm and but for the energetic measures, which have been adopted by our executive, it is highly probable that the threatened destruction of this place, and the massecre of the inhabitants, would have been the Consequence.
5th. Resolved that a temporising policy is not calculated to answer any benificial purpose with Savages, who are only to be controlled by prompt and decisive measures.
6th. Resolved that a committee to consist of the Revd. Samuel T. Scott, the Revd. Alexander Devin, Colo. Luke Decker, Colo. E. Jordan, Daniel Mc.Clure, Walter Wilson Esquire & Colo. Francois Vigo or a majority of them be and they are hereby appointed to prepare and forward to the Executive of the United States a respectful address on the behalf of this meeting, assuring him of our attachmt. to his person and administration and requesting him to take Such measures, as his wisdom may dictate, to free the Territories in this quarter from future apprehensions from the prophet and his party—and that he be also requested to insist upon the surrender, by the Indian Tribes, of those who have murdered our fellow Citizens and provide compensation for such as have lost their property.
7th Resolved that we approve highly of the prompt and decisive measures adopted and pursued by the governor of the Territory. We are convinced, that the Situation in which we stand with the prophet and his adherents rendered them Necessary for our Safety and from them we confidently expect such a termination of the presumptious pretentions of this daring chief as must be pleasing to every patriot and honorable to himself.
Resolved that these resolutions be printed in the Western Sun and also the address which may be prepared and forwarded to the President in pursuance of them.
P. S. The printer will please to insert the 7th Resolution before the 6th and let, the 7th Stand 6th & 6th the 7th in print.

James Smith Secretary
Ephm. Jordanpresident
